DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  ANISO and TERESITA SANTANA,
                            Appellants,

                                    v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                              No. 4D21-1364

                              [May 12, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. CACE20-
004368.

  Martin E. Leach of Feiler & Leach, P.L., Coral Gables, for appellants.

  Maureen G. Pearcy of Paul R. Pearcy, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.